                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                                    )
ILYA LIVIZ, et al.,                 )
               Plaintiffs,          )
                                    )     CIVIL ACTION
            v.                      )     NO. 19-10596-WGY
                                    )
LINDA G. SABLE, et al.,             )
               Defendants.          )
                                    )


YOUNG, D.J.                                          June 20, 2019

                       MEMORANDUM AND ORDER

     For the reasons set forth below, the Court allows

plaintiff’s motion for leave to proceed in forma pauperis,

denies plaintiff’s emergency motion and dismisses the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.   BACKGROUND

     Ilya Liviz, proceeding on behalf of himself and his minor

son, commenced this action against a state court judge, the

Massachusetts Department of Children and Families [“DCF”] and a

guardian.   See Docket No. 1.   With his complaint, Liviz filed an

emergency motion and a motion for leave to proceed in forma

pauperis.   See Docket Nos. 2, 3.

     Plaintiff’s ten-count complaint seeks to have this Court

declare as void a March 1, 2019 order terminating Liviz’

parental rights and “further dispensing with [Liviz’] right to

any post adoptive decisions and contact with his son.”
Complaint, ¶ 2.     Among other things, Liviz contends that DCF and

the judge colluded with the guardian in order to deprive “Dad

and Son their right to familial association.”     Id. at ¶ 3.

The summary of facts consists primarily of a recounting of

events surrounding the 2016 placement of Liviz’ minor son in the

custody of the Massachusetts Department of Children and Families

as well as the most recent court order entered on March 1, 2019.

Id. at ¶¶ 19 - 39.       For relief, Liviz seeks an order enjoining

the defendants from “withholding Son’s familial association with

Dad.”    Id. at p. 11.    He also seeks to have this federal court

“void” the March 1, 2019 Order “because of the total denial of

Son’s or Dad’s, procedural due process rights.” Id. at p. 12.

Finally, seeks damages and a jury trial to “determine the nature

and extent of the deprivation of constitutional and stator

rights to Son, or Dad.”     Id.

II.     SCREENING

        When a plaintiff seeks to file a complaint without

prepayment of the filing fee, summonses do not issue until the

Court reviews the complaint and determines that it satisfies the

substantive requirements of 28 U.S.C. § 1915.     Section 1915

authorizes federal courts to dismiss a complaint sua sponte if

the claims therein lack an arguable basis in law or in fact,

fail to state a claim on which relief may be granted, or seek

monetary relief against a defendant who is immune from such

                                   [2]
relief.   See 28 U.S.C. § 1915(e)(2).   An action or claim is

frivolous if “it lacks an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

     Additionally, a district court has inherent authority to

dismiss a frivolous or malicious complaint sua sponte. Lopez v.

Baker, No. 18-10183-LTS, 2012 WL 2170325, at *l (D. Mass. May

10, 2018) (citing Mallard v. United States District Court, 490

U.S. 296, 307-08(1989); Fitzgerald v. First East Seventh Street

Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000)).

III. DISCUSSION

     As an initial matter, Liviz' motion to proceed in forma

pauperis is allowed.

     Although the status of the state court actions are not

entirely clear from the complaint, Liviz is clearly dissatisfied

with the rulings by the Norfolk County Juvenile Court.   However,

this action either is barred by the Rooker-Feldman or the

Younger abstention doctrine because Liviz is either

impermissibly seeking the assistance of this federal court in

reviewing a state court judgment or in interfering with an on-

going state proceeding.   The Court, therefore, either has no

jurisdiction or should abstain from exercising its jurisdiction.

To the extent Liviz seeks emergency injunctive relief, the

federal Anti–Injunction Act, 28 U.S.C. § 2283, prohibits a

federal court from granting an injunction to stay proceedings in

                                [3]
a state court except in very limited circumstances, none of

which apply here.

     To the extent that proceedings are ongoing in state court,

the Court will abstain from exercising jurisdiction under

Younger v. Harris, 401 U.S. 37 (1971).   Under Younger, a federal

court must abstain from reaching the merits of a case over which

it has jurisdiction if it “would interfere (1) with an ongoing

state judicial proceeding; (2) that implicates an important

state interest; and (3) that provides an adequate opportunity

for the federal plaintiff to advance his federal constitutional

challenge.”   Rossi v. Gemma, 489 F.3d 26, 34–35 (1st Cir. 2007).

Liviz’ request for this federal court to interfere with any of

his pending proceedings in a Massachusetts state court warrants

Younger abstention.

     To the extent Liviz challenges a state court judgment, the

Rooker-Feldman doctrine deprives this court of subject matter

jurisdiction.   See Rooker v. Fid. Trust Co., 263 U.S. 413

(1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

“Under the Rooker-Feldman doctrine, ‘lower federal courts are

precluded from exercising appellate jurisdiction over final

state-court judgments.’”   Tyler v. Supreme Judicial Court of

Massachusetts, 914 F.3d 47, 50 (1st Cir. 2019) (quoting Lance v.

Dennis, 546 U.S. 459, 463 (2006)).    Here, Liviz seeks federal

district court review of state court rulings because he believes

                                [4]
that the rulings are wrong and injurious to him.    This court

finds that Liviz had an adequate opportunity to raise his

federal claims in the state proceedings.    To adjudicate such

claims, this federal court would necessarily be called upon to

review the validity of the state courts’ orders, which is

precluded by the Rooker-Feldman doctrine.

      Although the Court often affords plaintiffs an opportunity

to amend a complaint in recognition that “basic fairness, as

well as ‘sound prudential reasons,’ counsel against most uses of

the power to dismiss cases sua sponte,” Gonzalez–Gonzalez v.

United States, 257 F.3d 31, 37 (1st Cir. 2001), this is one of

those cases in which it “is crystal clear that the plaintiff

cannot prevail and that amending the complaint would be futile.”

Id. at 36–37.   The Court declines to exercise supplemental

jurisdiction pursuant to 28 U.S.C. 1367(c)(3).

IV.   CONCLUSION

      For the foregoing reasons,

      1.   The motion to proceed in forma pauperis is ALLOWED.

      2.   The motion for emergency injunctive relief is DENIED.

      3.   This action is DISMISSED pursuant to 28 U.S.C.
           § 1915(e)(2)(B)(ii), and the clerk is directed to
           enter an Order of Dismissal.
SO ORDERED.

                                    /s/ William G. Young
                                   WILLIAM G. YOUNG
                                   UNITED STATES DISTRICT JUDGE


                                   [5]
